 1   Gregg S. Kleiner, State Bar No. 141311
     RINCON LAW LLP
 2   268 Bush Street, Suite 3335
     San Francisco, California 94104
 3   Telephone No.: 415-672-5991
     Facsimile No.: 415-680-1712
 4   Email: gkleiner@rinconlawllp.com
 5
     Counsel for KARI BOWYER,
 6   Trustee in Bankruptcy

 7

 8                              UNITED STATES BANKRUPTCY COURT

 9                              NORTHERN DISTRICT OF CALIFORNIA

10                                          SAN JOSE DIVISION

11   In re                                                  Case No. 17-50794 MEH
                                                            Chapter 7
12           SERGIO ROLDAN
             aka SERGIO RAFAEL ROLDAN                       MEMORANDUM OF POINTS AND
13
             AND                                            AUTHORITIES IN SUPPORT OF
14           ADRIANA M BUENAVENTURA                         MOTION FOR ORDER AUTHORIZING
             aka ADRIANA MARIA LONDONO,                     SALE OF REAL PROPERTY FREE AND
15                                                          CLEAR OF LIENS, CLAIMS AND
                    Debtors.                                INTERESTS OF ROSSI, HAMERSLOUGH,
16                                                          REISCHL & CHUCK
                                                            (1050 Ortega Circle, Gilroy, California)
17

18                                                          Date: May 2, 2019
                                                            Time: 10:30 a.m.
19                                                          Place: 280 South First Street, Ctrm. 3020
                                                                   Hon. M. Elaine Hammond
20                                                                 San Jose, CA 95113
21
             Kari Bowyer, Chapter 7 Trustee (“Trustee”) of the estate of Sergio Roldan and Adriana
22
     Buenaventura (“Debtors”) files this memorandum of points and authorities in support of her motion
23
     for an order authorizing her to sell real property commonly referred to as 1050 Ortega Circle, Gilroy,
24
     California (“Property”), free and clear of all liens, claims and interests of Rossi, Hamerslough,
25
     Reischl & Chuck (“RHRC”). As set forth in the Trustee’s concurrently filed and served sale motion,
26
     the Trustee is party to an agreement to sell the Property to Gary R. Schenone and Karen W. Schenone
27
     (or their assigns) for $590,000, subject to overbid.
28

Case: 17-50794     Doc# 43-1      Filed: 04/03/19     Entered: 04/03/19 16:49:59        Page 1 of        1
                                               4
 1   I.     BACKGROUND

 2          The Debtors filed a Voluntary Petition under Chapter 7 on April 3, 2017 (the “Petition

 3   Date”). Soon thereafter, the Trustee was appointed to administer the Debtors’ estate. On May 3,

 4   2017, the Trustee filed a no asset report with the Bankruptcy Court. On July 6, 2017, the Bankruptcy

 5   Court closed the Debtors’ case. On January 3, 2018, the Office of the United States Trustee filed a

 6   motion to reopen the Debtors’ Case. The Debtors’ case was reopened on January 3, 2018 and the

 7   Trustee was re-appointed as the Chapter 7 Trustee of the Debtors’ case.

 8          The Debtors’ case was reopened because the Debtors had failed to include among their

 9   scheduled assets their interest in promissory note executed by Burt and Loretta Birmingham

10   (collectively, “Birmingham”), the prior owners of the Property. The Birmingham obligation to the

11   Debtors was secured by a deed of trust encumbering the Property, recorded on March 22, 2007, with

12   the Santa Clara County Recorder’s Office, Instrument No. 19352696 (“Roldan DOT”).

13          On June 15, 2018, a non-judicial foreclosure sale of the Property was conducted

14   (“Foreclosure”). The Debtors’ estate was the successful bidder at the Foreclosure. On September

15   12, 2018, a Trustee Deed was recorded with the Santa Clara County Recorder’s Office, vesting title

16   for the Property in the name of the Trustee, solely in her capacity as Trustee of the Debtors’ estate.

17          Prior to the Debtors’ case being reopened, the Debtors were represented in the Litigation by

18   the law offices of Rossi, Hamerslough, Reischl & Chuck (“RHRC”). The Trustee is informed and

19   believes that prior to the Petition Date, the note and the Roldan DOT were subject to contentious

20   state court litigation, which ultimately validated the ability of the Debtors to enforce the Roldan

21   DOT (“DOT Litigation”). As a result of the DOT Litigation, RHRC, which asserts an attorney’s

22   lien relative to the DOT Litigation and the Litigation, was awarded a judgment for fees and costs on

23   November 3, 2016 in the amount of $69,317.39 (“RHRC Judgment”). The RHRC Judgment accrues

24   interest at 10% per annum.

25          As of the date that the Debtors’ case was reopened, RHRC asserts that its fees and costs

26   exceed $100,000. The Trustee and RHRC are unable to agree on the amount of RHRC’s secured

27   claim (“RHRC Claim”). RHRC asserts that its rights are superior to any rights of the Trustee, are

28   secured by the Roldan DOT, and are enforceable irrespective of the outcome of quiet title Litigation.

Case: 17-50794     Doc# 43-1      Filed: 04/03/19     Entered: 04/03/19 16:49:59        Page 2 of         2
                                               4
 1   The Trustee disputes these assertions by RHRC.

 2          The Trustee submits that the RHRC Claim and RHRC Judgment are in bona fide dispute and

 3   that the Trustee may sell the Property free and clear of any and all of RHRC’’s liens, claims and

 4   interests in the Property. The Trustee is hopeful she will resolve these disputes prior to the May 2,

 5   2019 sale hearing.

 6   II.    ARGUMENT

 7          Section 363(f)(4) of the Bankruptcy Code authorizes a Trustee to sell property free and clear

 8   of liens and interests that are subject to a bona fide dispute. 11 U.S.C. § 363(f)(4). Among other

 9   things, the Trustee contends that she has not received a complete accounting from RHRC with

10   regard to the RHRC Claim and RHRC Judgment and it is not possible to know which portions of its

11   claim and/or judgment are entitled to secured status. Declaration of Kari Bowyer in Support of

12   Motion for Order Authorizing Sale of Real Property Free and Clear of Liens, Claims and Interests

13   (1050 Ortega Circle, Gilroy, California)(“Bowyer Declaration”), ¶6.

14          To the extent that the RHRC Claim and RHRC Judgment are determined to be enforceable

15   against the Property, the Trustee estimates that the net proceeds generated from the sale of the

16   Property are sufficient to pay off the RHRC Claim and RHRC Judgment in full. Assuming there

17   are no overbids, the Trustee conservatively estimates that the net to the Debtor’s estate after costs

18   and commissions is equal to approximately $560,000. Bowyer Declaration, ¶ 9. The Trustee is

19   informed that the current sums allegedly owed to Bank of America under its disputed claim are

20   approximately $386,000. Bowyer Declaration, ¶ 10.           The Trustee is informed that the sums

21   allegedly owed to RHRC total approximately $120,000. Bowyer Declaration, ¶ 11. Because the net

22   sale proceeds are adequate to pay off the disputed claims, the Property can be sold free and clear of

23   the disputed lien pursuant to 11 U.S.C. § 363(f)(3). That section provides that the Trustee may sell

24   property free and clear of liens if “such interest is a lien and the price at which such property is to

25   be sold is greater than the aggregate value of all liens on such property.” Id.

26   III.   CONCLUSION

27          The Trustee has demonstrated that the RHRC Claim and RHRC Judgment are bona fide

28   dispute and the Trustee should be authorized to sell the Property free and clear of the disputed claims

Case: 17-50794     Doc# 43-1      Filed: 04/03/19     Entered: 04/03/19 16:49:59         Page 3 of        3
                                               4
 1   pursuant to 11 U.S.C. § 363(f)(4). Alternatively, the Trustee has demonstrated that there will be

 2   adequate sale proceeds to pay off the disputed claims should the Court ultimately conclude that the

 3   lien attached to the Property and is an obligation of the Debtor’s estate. 11 U.S.C. § 363(f)(3).

 4          The Trustee prays for an order: (i) authorizing her to sell the Property free and clear of any

 5   and all liens, claims or interests of RHRC, including, but not limited to the RHRC Claim and RHRC

 6   Judgment, with the sale order to provide that any liens, claims or interests of RHRC to attach to the

 7   sale proceeds generated from the Property with the same right and priority that existed, if any, prior

 8   sale of the Property; (ii) authorizing the Trustee and representatives of RHRC to try to resolve their

 9   dispute with regard to the RHRC Claim and RHRC Judgment within 60 days after the sale of the

10   Property closes (or such additional time as the parties mutually agree); and (iii) requiring the Trustee

11   to initiate an adversary proceeding in the Bankruptcy Court to determine the extent, validity and

12   priority, if any, of RHRC’s disputed claims if the parties are unable to resolve their dispute.

13   DATED: April 3, 2019                  RINCON LAW LLP
14

15
                                           By: /s/ Gregg S. Kleiner
16                                             GREGG S. KLEINER
17                                             Counsel for KARI BOWYER,
                                               Trustee in Bankruptcy
18
19

20

21

22

23

24

25

26

27

28

Case: 17-50794      Doc# 43-1      Filed: 04/03/19     Entered: 04/03/19 16:49:59         Page 4 of        4
                                                4
